t c memo united_states tax_court garey a cosentino and jo-ann cosentino petitioners v commissioner of internal revenue respondent docket no filed date arthur g jaros jr for petitioners angela b reynolds for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accu- racy-related penalty under sec_6662 on petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issue remaining for decision is whether certain proceeds that petitioners received during from the settlement of a lawsuit are includible in their in- come for their taxable_year we hold that they are not except to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioners resided in oregon at the time they filed the petition in petitioners received a payment of dollar_figure dollar_figure payment in settlement of a lawsuit lawsuit that they and certain entities had commenced in by filing a complaint complaint in the circuit_court of the state of oregon for the county of marion in the complaint petitioners alleged inter alia that fischer hayes associates p c fischer hayes an accounting firm and certain accountants who worked for that firm collectively defendants were negligent and breached their fiduciary duties to petitioners by advising them to use what petitioners discovered after the fact was an abusive_tax_shelter tax-avoidance petitioners directly and indirectly wholly owned the entities g a c investments llc g a c investments and cosentino estates llc cosentino estates that joined them in commencing the lawsuit at all relevant times those entities were flowthrough entities for tax purposes for convenience we shall refer only to petitioners when describing the allegations in the complaint plan in order to dispose_of certain commercial rental property rental prop- erty that g a c investments owned in the complaint petitioners alleged the following damages totaling dollar_figure a dollar_figure fees paid to fischer hayes and associates p c of b c d e costs and losses_incurred in connection with the sale and purchase of the treasury bonds in the amount of dollar_figure federal and states income taxes paid including lost opportunity to use legitimate tax_deferral methods under sec_1031 in the total amount of dollar_figure interest payable to the internal_revenue_service in the amount of dollar_figure and accruing penalties payable to the internal_revenue_service in the estimated amount of dollar_figure it appears that petitioners made a mathematical error in the complaint in alleging damages for federal and states income taxes paid including lost oppor- tunity to use legitimate tax_deferral methods under sec_1031 in the total amount of dollar_figure that is because petitioners alleged in the complaint that implementing the tax-avoidance plan caused them to incur additional tax of dollar_figure and additional state of oregon oregon income_tax of dollar_figure the sum of those respective amounts of additional tax and additional oregon income_tax is dollar_figure not dollar_figure in addition the parties stipulated that for their taxable_year sec_2002 and petitioners paid additional tax and additional oregon income_tax totaling dollar_figure petitioners concede on brief that they in fact paid penalties to the internal_revenue_service irs totaling only dollar_figure f interest payable to the state of oregon in the amount of dollar_figure and accruing plus additional interest for year in an amount to be determined and g penalties payable to the state of oregon in the amount of dollar_figure plus additional tax_shelter penalties and penalties for year in an amount to be determined the fees paid to fischer hayes and associates p c of dollar_figure that petitioners included among the damages alleged in the complaint were fees that they paid to that firm pursuant to a certain fee agreement petitioners’ fee agreement that petitioners entered into with that firm in return for its advice about how to structure the disposition of the rental property by using the tax-avoidance plan pursuant to the tax-avoidance plan petitioners and g a c investments were to enter into certain transactions in an attempt to increase g a c invest- ments’ basis in the rental property thereafter petitioners were to cause g a c investments to dispose_of the rental property in a sec_1031 like-kind_exchange with boot if petitioners had known that the tax-avoidance plan was an abusive_tax_shelter they would not have implemented it in an attempt to increase g a c oregon in fact waived all penalties payable by petitioners pursuant to petitioners’ fee agreement petitioners paid to fischer hayes dollar_figure dollar_figure payment in and dollar_figure in in two installments of dollar_figure dollar_figure payment and dollar_figure dollar_figure payment investments’ basis in the rental property and would not have caused g a c investments to dispose_of the rental property in a sec_1031 like-kind_exchange with boot instead petitioners would have caused g a c investments to dispose_of the rental property and defer tax on any gain realized on that disposition by implementing only a sec_1031 like-kind_exchange without boot as had been done before indeed petitioners had adopted a plan petitioners’ plan to maxi- mize and accumulate wealth during their lives in order to provide for their perma- nently disabled adult daughter both during their lives and after their deaths pursuant to that plan petitioners had on at least two occasions before the disposi- tion of the rental property caused the dispositions of certain appreciated residential rental properties in sec_1031 like-kind_exchanges without boot after the disposition of the rental property petitioners caused the disposition of a certain appreciated income-producing commercial property that had been received in exchange for the rental property in a sec_1031 like-kind_exchange without boot pursuant to petitioners’ plan petitioners intended to continue to defer indefinitely tax on any gain realized on the dispositions of appreciated properties by implementing sec_1031 like-kind_exchanges without boot g a c investments filed form_1065 u s return of partnership income form_1065 for each of the periods that began on date and that ended on date g a c investments’ date form_1065 and that began on date and that ended on date g a c investments’ date form_1065 in g a c investments’ date form_1065 that company claimed inter alia a deduction of dollar_figure for legal and professional fees paid to fischer hayes and a short-term_capital_loss of dollar_figure that it incurred g a c investments’ short-term_capital_loss in connection with the implementation of the tax-avoidance plan cosentino estates filed form_1065 for its taxable_year cosentino estates’ form_1065 the implementation of the tax-avoidance plan triggered on date a so-called technical_termination of g a c investments under sec_708 as a result pursuant to sec_706 g a c investments’ taxable_year ended on date the record does not contain g a c investments’ date form_1065 or g a c investments’ date form_1065 nor does the record con- tain any state_income_tax returns state returns that g a c investments may have filed for the periods that began on date and that ended on date and that began on date and that ended on date see supra note it is unclear why g a c investments claimed in g a c investments’ date form_1065 a deduction of dollar_figure for legal and pro- fessional fees paid to fischer hayes since petitioners not g a c investments made the dollar_figure payment to fischer hayes the record does not contain cosentino estates’ form_1065 nor does the record contain any state returns that cosentino estates may have filed for its taxable_year petitioners filed a joint tax_return for their taxable_year return in the return petitioners inter alia claimed a a flowthrough deduction of dollar_figure from g a c investments for legal and professional fees paid to fischer hayes b a flowthrough short-term_capital_loss of dollar_figure from g a c investments for g a c investments’ short-term_capital_loss c passive_income of dollar_figure from g a c investments d a passive loss of dollar_figure from g a c investments and e a passive loss of dollar_figure from cosentino estates and reported an overpayment_of_tax of dollar_figure petitioners also filed an oregon income_tax return oregon return for their taxable_year oregon return pursuant to the tax-avoidance plan in petitioners and g a c invest- ments entered into certain transactions in an attempt to increase g a c invest- ments’ basis in the rental property on date g a c investments disposed of the rental property in a sec_1031 like-kind_exchange with boot the gain that otherwise would have been recognized upon disposition of the rental property in return for like-kind_property and boot was largely offset by an inflated basis that resulted from the implementation of the tax-avoidance plan see supra note the record does not contain the oregon return g a c investments filed form_1065 for its taxable_year g a c investments’ form_1065 in that form g a c investments reported ordinary_income loss from trade_or_business activities of dollar_figure g a c investments attached to g a c investments’ form_1065 form rental real_estate income and expenses of a partnership or an s corpora- tion form with respect to its taxable_year g a c investments’ form in g a c investments’ form_8825 that company inter alia claimed as a rental real_estate expense legal and other professional fees of dollar_figure with respect to the rental property of that amount dollar_figure was attribut- able to legal and other professional fees paid to fischer hayes g a c investments also attached to g a c investments’ form_1065 form_8824 like-kind_exchanges and sec_1043 conflict-of-interest sales form with respect to the rental property g a c investments’ form in g a c investments’ form_8824 that company inter alia claimed cash received fmv of other_property received plus net liabilities assumed the record does not contain any state returns that g a c investments may have filed for its taxable_year see supra note it is unclear why g a c investments claimed as a rental real_estate expense in g a c investments’ form_8825 legal and other pro- fessional fees of dollar_figure paid to fischer hayes since petitioners not g a c investments made the dollar_figure payment to fischer hayes by other party reduced but not below zero by any exchange expenses you incurred of dollar_figure fmv of like-kind_property you received of dollar_figure million an adjusted_basis in the rental property of dollar_figure realized gain of dollar_figure ordinary_income under recapture rules of dollar_figure recognized gain of dollar_figure and deferred gain of zero g a c investments also attached to g a c investments’ form_1065 form_4797 sales of business property form with respect to the rental property g a c investments’ form in g a c investments’ form_4797 that company reported sec_1231 gain_or_loss from like-kind_exchanges of dollar_figure cosentino estates filed form_1065 for its taxable_year cosentino estates’ form_1065 in cosentino estates’ form_1065 that com- pany inter alia claimed a deduction of dollar_figure for legal and professional fees paid to fischer hayes the record does not contain cosentino estates’ form_1065 nor does the record contain any state returns that cosentino estates may have filed for its taxable_year see supra note it is unclear why cosentino estates claimed in cosen- tino estates’ form_1065 a deduction of dollar_figure for legal and professional fees paid to fischer hayes since petitioners not cosentino estates made the dollar_figure payment to fischer hayes petitioners filed a joint tax_return for their taxable_year return in the return petitioners inter alia claimed a a flowthrough deduction of dollar_figure from g a c investments for legal and other professional fees paid to fischer hayes b a flowthrough deduction of dollar_figure from cosentino estates for legal and professional fees paid to fischer hayes c a passive loss of dollar_figure from g a c investments d a passive loss of dollar_figure from cosentino estates and e gain from the sale of business property of dollar_figure and report- ed an overpayment_of_tax of dollar_figure petitioners also filed an oregon return for their taxable_year oregon return during petitioners learned that the tax-avoidance plan constituted an abusive_tax_shelter thereafter petitioners caused g a c investments to file amended tax returns for a the period that began on date and that see supra note sec_15 and the parties stipulated that petitioners claimed in their return deduc- tions totaling dollar_figure for payments that they made to fischer hayes pursuant to petitioners’ fee agreement that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that petitioners claimed in their return flowthrough de- ductions from g a c investments and cosentino estates totaling dollar_figure for pay- ments made to fischer hayes pursuant to petitioners’ fee agreement the record does not contain the oregon return ended on date b the period that began on date and that ended on date and c its taxable_year caused cosentino estates to file an amended tax_return for its taxable_year and filed amended tax returns and amended oregon returns for their taxable_year sec_2002 and as discussed in detail below in those amended returns g a c investments cosentino estates and petitioners in effect disclaimed the benefits derived from implementing the tax-avoidance plan as a result petitioners were required to recognize gain of approximately dollar_figure from the disposition of the rental property in addition to the dollar_figure that they reported as gain from that disposition in the return see supra note the record does not contain the amended tax returns that petitioners caused g a c investments to file for the period that began on date and that ended on date and the period that began on date and that ended on date nor does the record contain any amended state returns that g a c investments may have filed for those respective periods although the record contains the amended tax_return that petitioners caused cosentino estates to file for its taxable_year the record does not con- tain cosentino estates’ form_1065 that it originally filed nor does the record contain any amended state returns that cosentino estates may have filed for its taxable_year during g a c investments filed an amended form_1065 for its taxable_year g a c investments’ amended form_1065 in that form g a c investments reported ordinary_income loss from trade_or_business activities of dollar_figure not dollar_figure that it had reported in g a c investments’ form_1065 g a c investments attached to g a c investments’ amended form_1065 an amended form_8824 with respect to the rental property g a c invest- ments’ amended form in g a c investments’ amended form_8824 that company reported inter alia cash received fmv of other_property received plus net liabilities assumed by other party reduced but not below zero by any exchange expenses you incurred of dollar_figure not dollar_figure that it had reported in g a c investments’ form_8824 fmv of like-kind_property you received of dollar_figure million the same amount that it had reported in g a c investments’ form_8824 an adjusted_basis in the rental property of dollar_figure not dollar_figure that it had reported in g a c investments’ form_8824 realized gain of dollar_figure not dollar_figure that it had reported in g a c investments’ form_8824 ordinary_income under recapture the record does not contain any amended state returns that g a c investments may have filed for its taxable_year rules of dollar_figure not dollar_figure that it had reported in g a c investments’ form_8824 recognized gain of dollar_figure not dollar_figure that it had reported in g a c investments’ form_8824 and deferred gain of dollar_figure not zero that it had reported in g a c investments’ form_8824 g a c investments also attached to g a c investments’ amended form_1065 an amended form_4797 with respect to the rental property g a c investments’ amended form in g a c investments’ amended form_4797 that company reported sec_1231 gain_or_loss from like-kind_exchanges of dollar_figure not dollar_figure that it had reported in g a c invest- ments’ form_4797 during petitioners filed an amended joint tax_return for each of their taxable_year sec_2002 amended return and amended return in their amended return petitioners inter alia claimed a passive_income of dollar_figure from g a c investments not a passive loss of dollar_figure from that company that they had claimed in the return and b passive_income of dollar_figure from cosentino estates not a passive loss of dollar_figure from that company that they had claimed in the return and reported an amount you owe of dollar_figure not an overpayment_of_tax of dollar_figure that they had claimed in the return in their amended return petitioners inter alia claimed a a passive loss of dollar_figure from g a c investments not a passive loss of dollar_figure from that company that they had claimed in the return b a passive loss of dollar_figure from cosentino estates not a passive loss of dollar_figure from that company that they had claimed in the return and c gain from the sale of business property of dollar_figure not dollar_figure that they had claimed in the return and report- ed an amount you owe of dollar_figure not an overpayment_of_tax of dollar_figure that they had reported in the return thereafter in respondent assessed and petitioners paid additional tax of dollar_figure and dollar_figure for petitioners’ taxable_year sec_2002 and respectively during petitioners also filed an amended oregon return for each of their taxable_year sec_2002 amended oregon return and amended oregon return thereafter in petitioners paid additional oregon income_tax of dollar_figure and dollar_figure for their taxable_year sec_2002 and respectively petitioners filed a joint tax_return for their taxable_year return in the return petitioners inter alia claimed a deduction for the additional oregon income_tax of dollar_figure that they paid in for their taxable_year and reported an overpayment_of_tax of dollar_figure petitioners did not claim in the record does not contain the amended oregon return or the amended oregon return their return a deduction for the additional oregon income_tax of dollar_figure that they paid in for their taxable_year on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year date notice in that notice respondent determined to disallow the flowthrough deduction of dollar_figure from cosentino estates for legal and professional fees paid to fischer hayes that petitioners claimed in their return petitioners did not file a petition with the court with respect to the date notice on date respondent issued to petitioners a notice with respect to their taxable_year sec_2002 and date notice in that notice respondent determined inter alia it is determined that your partnership flow throughs from g a c investments llc and cosentino estate llc for claimed deductions for legal and professional fees in the amounts of dollar_figure and because petitioners and g a c investments and cosentino estates filed respective amended returns in which they in effect disclaimed as described above the benefits derived from implementing the tax-avoidance plan in the date notice respondent did not make any determinations with respect to the disposition of the rental property because petitioners did not file a petition with the court with respect to the date notice sec_6212 did not bar respondent from issuing to petitioners a second notice ie the date notice with respect to their taxable_year dollar_figure for the tax years ending date and date respectively in arriving at your net_loss from rental_real_estate_activities are not allowable petitioners did not file a petition with the court with respect to the date notice as discussed above in petitioners settled for dollar_figure the lawsuit that they commenced in after they learned in that the tax-avoidance plan was an abusive_tax_shelter pursuant to the settlement agreement settlement agreement that petitioners and the defendants signed on november and date respectively petitioners received the dollar_figure payment in settlement of their claims for the damages that they alleged in the complaint the settlement agreement provided in pertinent part as follows i facts garey a cosentino jo-ann cosentino g a c investments llc and cosentino estates llc herein after the plaintiffs claim to have suffered certain damages and injuries as a result of profes- sional services and or advice rendered by the defendants these allegations and claims are more fully defined in the lawsuit filed by plaintiffs in the circuit_court of the s t ate of oregon for the county of marion case no 06c-11026 plaintiffs and defendants the settling parties hereby wish to settle the lawsuit see supra note ii compromise settlement full and final in consideration of the payment set forth below the plaintiffs hereby agree to release the defendants their agents employ- ees principals directors members insurers and attorneys from all past present and future claims demands and claims for relief includ- ing all expenses costs and attorneys’ fees and for damages of every kind of whatsoever nature or basis known as well as unknown anticipated or unanticipated arising out of related to or in any way caused by the facts and circumstances alleged in the lawsuit the settling parties intend this agreement to be a full and final complete settlement adjustment and compromise of any and all claims based upon the allegations contained in the lawsuit or which could have been brought under the facts alleged in the lawsuit including all crossclaims counterclaims claims for indemnity and contribution and related insurance coverage claims it is expressly understood by all parties to this agreement that the agreement is intended to cover and does cover not only known losses and damages but also further or future losses and damages not now known or anticipated but which may later develop or be discovered and which arise from the same factual circumstances and nexus as alleged in the lawsuit this expressly includes but is not limited to any fines penalties interest back taxes present taxes or loss of income plaintiffs warrant and agree that they will not take or partici- pate in any further actions against defendants as to the matters al- leged in their lawsuit before any other body or proceeding except to the extent that they may be so compelled to under law iii payment defendants hereby agreed to make by and through their in- surer payment to the plaintiff in the amount of three hundred and seventy five thousand dollars and dollar_figure the parties agree that the check shall be made out to plaintiffs’ counsel’s trust account and shall be deposited therein with plaintiff being responsible for any and all disbursements therefrom to plaintiff and lien holders petitioners filed a joint tax_return for their taxable_year they did not include in income in that return the dollar_figure payment that they received in settlement of the lawsuit respondent issued to petitioners a notice with respect to their taxable_year notice in that notice respondent determined inter alia it is determined that the dollar_figure received as an award resulting from a lawsuit during the tax_year was not reported on your return all awards received are taxable unless specifically excluded by law since this amount is not excludable it is taxable accordingly your taxable_income is increased by dollar_figure opinion the only issue remaining for decision is whether as respondent determined in the notice the dollar_figure payment is includible in petitioners’ income for their taxable_year petitioners bear the burden of establishing that that determination is erroneous see rule a 290_us_111 respondent also determined in the notice that petitioners are liable for their taxable_year for the accuracy-related_penalty under sec_6662 the parties filed a stipulation of settled issues in which respondent conceded that petitioners are not liable for that penalty we held in 36_tc_1173 aff’d 311_f2d_210 7th cir that t he taxability of the proceeds of a lawsuit or of a sum received in settlement thereof depends upon the nature of the claim and the actual basis of recovery where the recovery represents damages for lost profits or other items taxed as ordinary_income it is taxable as ordinary_income see 313_us_28 sager glove corp v commissioner t c pincite where the recovery represents a replace- ment of capital destroyed or damaged it generally does not constitute taxable_income to the extent that it does not exceed the basis of the destroyed or damaged property see sager glove corp v commissioner supra whether a payment received in settlement of a claim represents a replace- ment of capital depends on the nature of the claim that was the actual basis for the settlement see 323_f2d_913 9th cir aff’g tcmemo_1961_341 it is petitioners’ position that the dollar_figure payment represents a replace- ment of capital and that therefore that payment is not includible in their income for their taxable_year in support of that position petitioners rely on 40_bta_333 and concord instruments corp v commis- sioner tcmemo_1994_248 wl they also rely on revrul_57_47 1957_1_cb_23 in clark v commissioner b t a pincite a married taxpayer had retained tax counsel to advise him as to whether he and his spouse should file a joint_return or whether they should file separate returns the tax counsel advised the taxpayer to file a joint_return with his spouse and thereafter prepared a joint_return for them taxpayer’s joint_return that they filed id the commissioner commenced an examination of the taxpayer’s joint_return that was conducted by a revenue_agent id during that examination the revenue_agent concluded that the taxpayer’s tax counsel had erroneously deducted in the taxpayer’s joint_return the total amount of certain losses instead of having reduced the total amount of such losses by applying the limitation imposed by the revenue act of ch sec_101 sec_47 stat pincite and having deducted such reduced_amount clark v revenue rulings are not regarded as precedent in this court they merely represent the position of the commissioner of internal revenue commissioner on a particular issue see 109_tc_133 ndollar_figure aff’d 165_f3d_822 11th cir however a taxpayer may rely on a revenue_ruling that is favorable to the taxpayer see 89_tc_765 thus we discuss revrul_57_47 1957_1_cb_23 because petitioners rely on that revenue_ruling which they believe is favorable to them commissioner b t a pincite as a result the taxpayer’s tax counsel understated the tax shown in the taxpayer’s joint_return by dollar_figure id after the taxpayer’s tax counsel was made aware of the error that he had made in preparing the taxpayer’s joint_return computations were undertaken that showed that if the taxpayer and his spouse had filed separate returns and not a joint_return their respective tax_liabilities as reflected in those separate returns would have been dollar_figure less than the total_tax liability of the taxpayer and his spouse for the joint_return that they had filed as corrected by the revenue_agent id the taxpayer’s tax counsel admitted that if he had not made the error that he made when he computed the tax_liability that he showed in the taxpayer’s joint_return he would have advised the taxpayer and his spouse to file separate returns and not a joint_return id the tax counsel reimbursed the taxpayer dollar_figure which was the amount of additional tax that the taxpayer was required to pay because of the tax counsel’s error id in clark the commissioner argued that the dollar_figure payment that the tax counsel had paid to the taxpayer because of the tax counsel’s error was includible in the taxpayer’s income because this amount constituted taxes paid for the taxpayer by a third party id the board_of_tax_appeals board rejected the commissioner’s position and held that that payment was not includible in the taxpayer’s income because it constituted compensation_for a loss which impaired the taxpayer’s capital id pincite in so holding the board reasoned when the joint_return was filed the taxpayer became obligated to and did pay the taxes computed on that basis in paying that obligation he sustained a loss which was caused by the negli- gence of his tax counsel the dollar_figure was paid to the taxpayer not qua taxes but as compensation to the taxpayer for his loss the measure of that loss and the compensation therefor was the sum of money which the taxpayer became legally obligated to and did pay because of that negligence the fact that such obligation was for taxes is of no moment here id citations omitted in concord instruments we had issued an opinion in 78_tc_742 a case involving the taxpayer’s predecessor concord instruments corp v commissioner wl at we had held in concord control that the taxpayer’s predecessor had acquired a certain amount of nondepreciable going-concern value when it acquired the taxpayer id as a result of that holding the taxpayer’s predecessor was required to reduce the basis of certain depreciable_property and consequently the amount of depreciation deducted for that property for each of certain taxable years which caused its tax_liability for each of those years to increase id the taxpayer wanted to appeal the decision entered in concord control and instructed its counsel concord instru- ments’ counsel to file a notice of appeal id concord instruments’ counsel failed to file timely a notice of appeal as a result of our decision in concord control the taxpayer paid a deficiency of dollar_figure and accrued interest thereon of dollar_figure or a total of dollar_figure id because concord instruments’ counsel failed to file timely a notice of appeal from the decision in concord control the taxpayer made a malpractice claim with that counsel’s professional liability insurance_company insurance_company id in the malpractice claim the taxpayer alleged that concord instru- ments’ counsel’s failure_to_file timely a notice of appeal from the decision in concord control caused it to pay more tax than it should have paid and that it incurred interest_expenses to pay the tax id at the taxpayer alleged in the malpractice claim damages totaling dollar_figure consisting of a deficiency of dollar_figure interest_paid to the commissioner of dollar_figure and interest_paid to a certain bank of dollar_figure id at the taxpayer had previously deducted the interest_paid to the commissioner of dollar_figure and the interest_paid to a certain bank of dollar_figure that it alleged as damages in the malpractice claim id at as discussed above the taxpayer in concord instruments corp v commissioner tcmemo_1994_248 wl paid a deficiency of dollar_figure and accrued interest thereon of dollar_figure it is not clear why the mal- practice claim was for a deficiency of dollar_figure accrued interest thereon of dollar_figure and interest_paid to a certain bank of dollar_figure the insurance_company settled the taxpayer’s malpractice claim by paying it dollar_figure malpractice payment id at the taxpayer did not include that payment in its income id in concord instruments corp v commissioner wl at the commissioner took the position that the malpractice payment that the taxpayer received from the insurance_company was includible in its income because peti- tioner’s counsel’s conduct did not cause petitioner to owe additional tax we rejected that position and held that except for the portion of the malpractice payment that reimbursed the taxpayer for interest_paid to the commissioner of dollar_figure and interest_paid to a certain bank of dollar_figure that the taxpayer had deducted the malpractice payment was to compensate petitioner for a loss similar to that in clark v commissioner id at as for the portion of the malprac- tice payment that reimbursed the taxpayer for the interest that the taxpayer had deducted we held that the taxpayer was required to include that portion in income id in revrul_57_47 supra the taxpayer’s tax consultant prepared and filed the taxpayer’s tax_return for a certain taxable_year in return for which the taxpayer paid the tax consultant a fee that she deducted that deduction resulted in a reduc- tion of the taxpayer’s tax_liability for the taxable_year for which she claimed the deduction after the period of limitations for recovering any overpayment had expired the taxpayer became aware that she had in fact overpaid her tax for the year to which the tax_return that her tax consultant had prepared pertained that overpayment had not been claimed in the taxpayer’s return because of an error that the taxpayer’s consultant had made in preparing that return in order to compensate the taxpayer for the error in the taxpayer’s tax_return the taxpayer’s tax consultant made a payment settlement payment to the taxpayer the settle- ment payment consisted of an amount equal to the difference between a the amount of tax that the taxpayer in fact paid and b the amount of tax that the taxpayer would have paid if the tax consultant had not erred in preparing the taxpayer’s return and an additional_amount equal to the sum of a percent interest on that difference from the date that the taxpayer paid her tax and b the fee that the taxpayer had paid to the tax consultant for the preparation of her return the issue that the irs addressed in revrul_57_47 supra was whether the taxpayer was required to include the settlement payment in income the commis- sioner ruled that under clark no taxable_income is derived from that part of the the irs had previously issued a nonacquiescence in 40_bta_333 see 1939_2_cb_45 it withdrew its nonacquies- continued recovery received by the taxpayer which does not exceed the amount of tax which she was required to pay because of the error made by her tax consultant revrul_57_47 c b pincite the commissioner further ruled that the remainder of the recovery that represented interest on the overpayment that the taxpayer had made and the fee that she had paid to her consultant must be included in her income that was because no provision of the code excluded from income the interest that the taxpayer had received from her tax consultant and the taxpayer deducted and received a tax_benefit for the fee that she had paid to her tax consultant respondent counters petitioners’ reliance on clark concord instruments and revrul_57_47 supra by arguing that those authorities are materially distinguishable from the instant case and do not control resolution of the issue presented here respondent’s argument we disagree continued cence in revrul_57_47 c b pincite according to respondent in each of the other cases ie clark concord instruments and revrul_57_47 supra the errors made by the taxpayers’ return preparers caused or at least arguably caused in the case of concord instru- ments t c memo the taxpayers to pay more than their minimum proper federal_income_tax liabilities based on the continued on the record before us we conclude that respondent’s argument is factu- ally flawed in advancing that argument respondent ignores certain material facts that we have found petitioners paid more in federal_income_tax and state_income_tax than they would have paid and paid other expenses that they would not have paid if they had not followed the advice of their accountants fischer hayes and used the tax-avoidance plan that that firm recommended they use in reliance on that advice petitioners implemented the tax-avoidance plan in an attempt to increase g a c investments’ basis in the rental property and caused g a c investments to dispose_of the rental property in a sec_1031 like-kind continued underlying transactions for the years in question in this case one of the underlying transactions for tax_year sec_2002 and was the sale of petitioners’ real_property in tax_year which gave rise to a capital_gain the petitioners certainly did not pay any amount in excess of their minimum proper tax_liabilities given this property sale--instead the error of fischer hayes related to presenting to petitioners the option of participating in an abusive_tax_shelter to illegally minimize capital_gains_tax by engaging in the abusive transaction petitioners paid less than their minimum proper federal tax_liabilities for tax_year sec_2002 and once they filed their amended returns the subsequent payment of the tax reflected on those returns constituted petitioners’ payment of their minimum proper federal tax_liabilities given this sale of real_property petitioners never paid anything more than their minimum proper federal tax liabilities--the later payments were only making up the difference between the incorrect underreported amount and their minimum proper income_tax liabilities for tax_year sec_2002 and exchange with boot petitioners did not know at the time that they imple- mented the tax-avoidance plan that it was an abusive_tax_shelter if petitioners had known that the tax-avoidance plan was an abusive_tax_shelter they would not have implemented it in an attempt to increase g a c investments’ basis in the rental property and would not have caused g a c investments to dispose_of the rental property in a sec_1031 like-kind_exchange with boot instead petitioners would have caused g a c investments to dispose_of the rental property and defer tax on any gain realized on that disposition by implementing only a sec_1031 like-kind_exchange without boot as had been done before indeed petitioners had adopted a plan to maximize and accumulate wealth during their lives in order to provide for their permanently disabled adult daughter both during their lives and after their deaths pursuant to petitioners’ plan petitioners had on at least two occasions before the disposition of the rental property caused the dispositions of certain appreciated residential rental properties in sec_1031 like-kind ex- changes without boot after the disposition of the rental property petitioners caused the disposition of a certain appreciated income-producing commercial property that had been received in exchange for the rental property in a sec_1031 like-kind_exchange without boot pursuant to petitioners’ plan petitioners intended to continue to defer indefinitely tax on any gain realized on the disposi- tions of appreciated properties by implementing sec_1031 like-kind_exchanges without boot after petitioners learned during that the tax-avoidance plan constituted an abusive_tax_shelter they caused g a c investments to file amended tax returns for a the period that began on date and that ended on date b the period that began on date and that ended on date and c its taxable_year caused cosentino estates to file an amend- ed tax_return for its taxable_year and filed amended tax returns and amended oregon returns for their taxable_year sec_2002 and in those amended returns g a c investments cosentino estates and petitioners in effect dis- claimed the benefits derived from implementing the tax-avoidance plan petition- ers subsequently paid pursuant to those amended returns inter alia additional tax of dollar_figure and dollar_figure for their taxable_year sec_2002 and respectively during petitioners also filed an amended oregon return and an amended oregon return thereafter in petitioners paid additional oregon income_tax of dollar_figure and dollar_figure for their taxable_year sec_2002 and respectively if petitioners had not followed the accountants’ advice by implementing the tax-avoidance plan petitioners would have caused g a c investments to dispose_of the rental property by implementing only a sec_1031 like-kind_exchange without boot thereby deferring tax on any gain realized on the disposi- tion of that property in that event petitioners would not have been required to pay for their taxable_year sec_2002 and the respective additional_amounts of federal_income_tax and state_income_tax that they were required to pay for those taxable years after they discovered that the tax-avoidance plan was an abusive_tax_shelter and filed and caused to be filed amended returns that in effect disclaimed the benefits derived from implementing that plan moreover under petitioners’ plan we believe that the respective amounts of federal_income_tax and state_income_tax that would have been deferred if the rental property had been disposed of pursuant to that plan by implementing only a sec_1031 like-kind_exchange without boot would in all likelihood never have been required to be paid that is because under petitioners’ plan petitioners intended to defer indefinitely tax on any gain realized on the dispositions of appreciated properties by implementing sec_1031 like-kind_exchanges without we have found that if petitioners had known that the tax-avoidance plan was an abusive_tax_shelter they would not have implemented it boot as a result any appreciated_property that they owned at their deaths would have passed to or for the benefit of their permanently disabled adult daughter with a so-called stepped-up_basis determined pursuant to sec_1014 on the record before us we find that clark concord instruments and revrul_57_47 supra are not materially distinguishable from the instant case we conclude that respondent’s argument that clark concord instruments and revrul_57_47 supra do not control resolution of the issue presented here is not only factually flawed it also is legally flawed those authorities establish that an amount_paid to a taxpayer in order to compensate the taxpayer for a loss that the taxpayer suffered because of the erroneous advice of the taxpayer’s tax consultant generally is a return_of_capital and is not includible in the taxpayer’s income see clark v commissioner b t a pincite concord instruments corp v commissioner wl at revrul_57_47 supra an exception to the general_rule established in clark concord instruments and revrul_57_47 supra is set forth in concord instruments corp v commis- sioner wl at and revrul_57_47 supra that exception is that under the so-called tax_benefit_rule an amount_paid to a taxpayer in order to compensate the taxpayer for a loss that the taxpayer suffered because of the erroneous advice of the taxpayer’s tax consultant is includible in the taxpayer’s income to the extent that it compensates the taxpayer for amounts that the taxpayer had deducted see 460_us_370 another exception to the general_rule established in clark concord instru- ments and revrul_57_47 supra is that any amount of damages paid to a tax- payer to compensate for a loss that the taxpayer claimed to have suffered because of the erroneous advice of the taxpayer’s tax consultant is includible in the tax- payer’s income to the extent any such amount is for a loss which the taxpayer in fact did not incur or incurred in an amount that is less than the amount that the taxpayer claimed pursuant to the settlement agreement that petitioners and the defendants signed in settlement of the lawsuit petitioners received the dollar_figure payment in settlement of their claims for the various types of damages that they alleged in the complaint in the complaint petitioners alleged that the accountants were negli- gent and breached their fiduciary duties to petitioners by advising them to use the tax-avoidance plan in order to dispose_of the rental property petitioners alleged in the complaint the following damages totaling dollar_figure a dollar_figure fees paid to fischer hayes and associates p c of costs and losses_incurred in connection with the sale and purchase of the treasury bonds in the amount of dollar_figure federal and states income taxes paid including lost opportunity to use legitimate tax_deferral methods under sec_1031 in the total amount of dollar_figure interest payable to the internal_revenue_service in the amount of dollar_figure and accruing penalties payable to the internal_revenue_service in the estimated amount of dollar_figure b c d e f interest payable to the state of oregon in the amount of dollar_figure and accruing plus additional interest for year in an amount to be determined and g penalties payable to the state of oregon in the amount of dollar_figure plus additional tax_shelter penalties and penalties for year in an amount to be determined all of the damages that petitioners alleged in the complaint were damages that they sought in order to compensate themselves for the loss that they suffered because the accountants were negligent and breached their fiduciary duties to petitioners by erroneously advising them to use the tax-avoidance plan in order to dispose_of the rental property the dollar_figure payment that petitioners received in settlement of the lawsuit was to compensate them for a loss that is similar to the respective losses in clark concord instruments and revrul_57_47 supra on the record before us we hold that the dollar_figure payment is not includible in petitioners’ income except for the respective amounts of that pay- ment that they received for certain damages which they claimed in the com- plaint and for which they were compensated but for which they had claimed deductions that respondent did not disallow exception and certain damages which they claimed in the complaint and for which they were compensated but which they in fact did not incur or incurred in amounts that were less than the amounts of those damages that they alleged in the complaint exception the total amount of damages that petitioners alleged in the complaint is greater than the dollar_figure payment that they received in settlement of their claims for those damages we thus must determine how to allocate the dollar_figure pay- ment among the types of damages that petitioners claimed in order to ascertain the amount of the dollar_figure payment that is allocable to each such type of damages we conclude that the dollar_figure payment must be allocated ratably among the various types of damages that petitioners alleged in the complaint see concord instruments corp v commissioner wl at accord- ingly the portion of the dollar_figure payment that petitioners received in settlement of their claim for each type of damages that they alleged in the complaint is equal to the total amount of that payment multiplied by a fraction the numerator of which is equal to the amount of each such type of damages that petitioners alleged in the complaint and the denominator of which is equal to the total amount of all types of damages that they alleged in the complaintdollar_figure with respect to exception discussed above to the general_rule established by clark concord instruments and revrul_57_47 supra petitioners alleged in the complaint damages for costs and losses_incurred in connection with the sale and purchase of the treasury bonds in the amount of dollar_figure that claim was for a short-term_capital_loss of dollar_figure that flowed through to petitioners from g a c investments and that was attributable to g a c investments’ claimed short- term capital_loss petitioners had claimed in their return a deduction for that flowthrough short-term_capital_loss which respondent did not disallow any amount that petitioners received in settlement of the damages that petitioners claimed in the complaint for the flowthrough short-term_capital_loss of dollar_figure from g a c investments reimbursed them for a loss that they had claimed as a the parties shall make the required calculations in their computations under rule rule_155_computations for purposes of calculating the portion of the dollar_figure payment that petitioners received in settlement of each type of damages that they alleged in the complaint the parties shall adjust in those rule_155_computations the amount of damages that petitioners claimed in the complaint for federal and states income taxes paid including lost opportunity to use legiti- mate tax_deferral methods under sec_1031 and the total amount of damages claimed in the complaint in order to account for the mathematical error that petitioners appear to have made in the complaint see supra note deduction which respondent did not disallow we hold that any such amount is includible in petitioners’ incomedollar_figure with respect to exception discussed above to the general_rule established by clark concord instruments and revrul_57_47 supra petitioners also alleged in the complaint damages for federal and states income taxes paid includ- ing lost opportunity to use legitimate tax_deferral methods under sec_1031 in the total amount of dollar_figure a portion of those alleged damages ie dollar_figure was for additional oregon income_tax which petitioners had paid in for their taxable_year and for which they had claimed a deduction in their return which respondent did not disallow any amount that petitioners received in settlement of the damages that petitioners claimed in the complaint for the dollar_figure of additional oregon income_tax reimbursed them for a loss that they had claimed as a deduction which respondent did not disallow we hold that any such amount is includible in petitioners’ income in the parties’ rule_155_computations they shall calculate the amount that is includible in petitioners’ income as follows the amount includible in petition- ers’ income is the ratable amount of the dollar_figure payment that is determined to be allocable to the damages that petitioners alleged in the complaint for costs and losses_incurred in connection with the sale and purchase of the treasury bonds in the amount of dollar_figure in the parties’ rule_155_computations they shall calculate the amount that continued with respect to exception discussed above to the general_rule estab- lished by clark concord instruments and revrul_57_47 supra petitioners alleged in the complaint damages for penalties payable to the internal_revenue_service in the estimated amount of dollar_figure petitioners concede on brief that they in fact paid penalties to the irs totaling only dollar_figure any amount that petitioners received in settlement of their claim for damages for penalties payable to the internal_revenue_service in the estimated amount of dollar_figure compensated them in part for a loss that they in fact did not incur we hold that any such amount is includible in petitioners’ incomedollar_figure continued is includible in petitioners’ income as follows the amount includible in petition- ers’ income is the ratable amount of the dollar_figure payment that is determined to be allocable to the damages that petitioners alleged in the complaint for federal and states income taxes paid including lost opportunity to use legitimate tax_deferral methods under sec_1031 in the total amount of dollar_figure multiplied by a fraction the numerator of which is dollar_figure ie the amount of the deduction that petitioners claimed in their return for additional oregon income_tax that petitioners paid during their taxable_year for their taxable_year which respondent did not disallow and the denominator of which is dollar_figure see supra note sec_4 and in the parties’ rule_155_computations they shall calculate the amount that is includible in petitioners’ income as follows the amount includible in petition- ers’ income is the ratable amount of the dollar_figure payment that is determined to be allocable to the damages that petitioners alleged in the complaint for penalties payable to the internal_revenue_service in the estimated amount of dollar_figure multiplied by a fraction the numerator of which is dollar_figure ie the difference continued with respect to exception discussed above to the general_rule estab- lished by clark concord instruments and revrul_57_47 supra petitioners also alleged in the complaint damages for penalties payable to the state of oregon in the amount of dollar_figure plus additional tax_shelter penalties and penalties for year in an amount to be determined oregon in fact waived all penalties that were payable by petitioners any amount that petitioners received in settle- ment of their claim for damages for penalties payable to the state of oregon in the amount of dollar_figure plus additional tax_shelter penalties and penalties for year in an amount to be determined compensated them for a loss that they in fact did not incur we hold that any such amount is includible in petitioners’ incomedollar_figure continued between the estimated amount of damages of dollar_figure alleged in the complaint for penalties payable to the irs and the amount of such damages that petitioners in fact incurred of dollar_figure and the denominator of which is dollar_figure in the parties’ rule_155_computations they shall calculate the amount that is includible in petitioners’ income as follows the amount includible in petition- ers’ income is the ratable amount of the dollar_figure payment that is determined to be allocable to the damages that petitioners alleged in the complaint for penalties payable to the state of oregon in the amount of dollar_figure plus additional tax_shelter penalties and penalties for year in an amount to be determined we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule one of the arguments that we have considered and rejected is petitioners’ argument that no tax_benefit was generated by at least dollar_figure of the deduction that they had claimed in their return for the dollar_figure that they paid during their taxable_year for their taxable_year on the record before us we find that petitioners have failed to carry their burden of establishing that no tax_benefit was generated by at least dollar_figure of the dollar_figure deduction that they had claimed in their return
